Citation Nr: 0325096	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-29 009	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether the appellant is currently eligible for Dependents' 
Educational Assistance benefits under the provisions of 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  He died in June 1976.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the VA RO 
in Atlanta, Georgia.

The appellant has raised a claim of entitlement to service 
connection for the cause of the veteran's death.  Such a 
claim by the appellant has not yet been addressed by the RO 
and is therefore referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1970 to 
December 1971.

2.  The appellant was born to the veteran in February 1975.

3.  The veteran died in June 1976.

4.  At the time of the veteran's death, service connection 
was in effect for a compression fracture at L1-2, rated as 20 
percent disabling, a right leg scar, rated as 10 percent 
disabling, post-operative residuals of a right knee injury, 
rated as 10 percent disabling, and several disabilities rated 
as noncompensably disabling, namely a sternum fracture, left 
thigh scar, and fractures of the bilateral acetabulum and 
left ischium.

5.  The cause of the veteran's death has not been adjudicated 
as service connected.


CONCLUSION OF LAW

The appellant is not currently eligible for Dependents' 
Educational Assistance benefits under the provisions of 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. § 3.807(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A child of a veteran will be eligible for Dependents' 
Educational Assistance benefits under the provisions of 
Chapter 35, Title 38, United States Code if the veteran:

(1) Was discharged from service under 
conditions other than dishonorable, or 
died in service; and

(2) Has a permanent total service-
connected disability; or 

(3) A permanent total service-connected 
disability was in existence at the date 
of the veteran's death; or

(4) Died as a result of a service-
connected disability; or (if a 
serviceperson)

(5) Is on active duty as a member of the 
Armed Forces and now is, and, for a 
period of more than 90 days, has been 
listed by the Secretary concerned as 
missing in action, captured in line of 
duty by a hostile force, or forcibly 
detained or interned in line of duty by a 
foreign Government or power.

38 C.F.R. § 3.807(a) (emphasis added).

In this case, the veteran died after his period of military 
service and he did not have a permanent total service-
connected disability at the time of his death.  When he died, 
service connection was in effect for a compression fracture 
at L1-2, rated as 20 percent disabling, a right leg scar, 
rated as 10 percent disabling, post-operative residuals of a 
right knee injury, rated as 10 percent disabling, and several 
disabilities rated as noncompensably disabling:  a sternum 
fracture, left thigh scar, and fractures of the bilateral 
acetabulum and left ischium.  His combined rating was 40 
percent.  38 C.F.R. § 4.25 (2003).  Additionally, there has 
been no determination by VA that he died as a result of a 
service-connected disability.  Consequently, as the record 
stands, the appellant does not currently meet the basic 
eligibility criteria for Dependents' Educational Assistance 
benefits.  

(As noted in the introduction above, the Board recognizes 
that the appellant desires to pursue a claim of service 
connection for the cause of the veteran's death; however, 
this issue has not been addressed by the RO and consequently 
is not before the Board.  38 C.F.R. § 20.200 (2003) (the RO 
must act on a claim and thereafter there must be a notice of 
disagreement followed by a statement of the case and 
substantive appeal before the Board has jurisdiction to act).  
The instant decision reflects only the Board's determination 
that the appellant does not currently meet the eligibility 
criteria of 38 C.F.R. § 3.807(a) as shown by the present 
record.)

The Board's decision that basic eligibility criteria are not 
met turns on a strict application of the law as set forth in 
38 U.S.C.A. § 3501 and 38 C.F.R. § 3.807.  Based on the 
evidence of record regarding the veteran's compensation 
status at the time of death, and the fact that there has not 
yet been a determination that the veteran died as a result of 
service-connected disability, neither of which has been 
disputed by the appellant, there is no authority in law that 
would permit the Board to grant the appellant's request for 
eligibility.  Consequently, the appellant's claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



